Exhibit 14.2 Grant Thornton Argentina CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 28, 2012, with respect to the financial statements of Pointer Localizacion y Asistencia S.A.; such report has beenincluded in the Annual Report of Pointer Telocation Ltd., on Form 20-F for the year ended December 31, 2011. We hereby consent to the incorporation by reference of said report in the Registration Statements of Pointer Telocation Ltd., on Forms F-3 (No. 333-111019, effective October 13, 2004, No. 333-119998, effective November 17, 2004, No. 333-126257, effective July 15, 2005, and No. 333-143399 effective October 17, 2007) and on Forms S-8 (No. 333-173155, effective March 30, 2011, No. 333-118897, effective September 10, 2004, No. 333-113420, effective March 9, 2004, No. 333-141306, effective March 15, 2007 and No. 333-139717 effective December 29, 2006). /s/ GRANT THORNTON ARGENTINA S.C. Buenos Aires, Argentina March 28, 2012
